Citation Nr: 0944140	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-14 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1998 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
September 2007.  A statement of the case was issued in March 
2008, and a substantive appeal was received in April 2008.  
The Veteran appeared at an April 2009 hearing before the 
Board at the RO.  A transcript is of record.  Additional 
evidence was received from the Veteran with a written waiver 
of preliminary RO review in April 2009 at the hearing before 
the Board at the RO.  Further, the Veteran's record was held 
open for an additional 60 days to allow for the submission of 
additional evidence.  Additional evidence with written waiver 
of preliminary review was received after the April 2009 
hearing.  


FINDING OF FACT

The Veteran's bilateral shoulder strain is causally related 
to his active duty service.


CONCLUSION OF LAW

Bilateral shoulder strain was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for bilateral shoulder disability, claimed 
as bilateral shoulder strain.  The Veteran has attributed his 
disability to two possibilities: when he slept on a metal 
floor of a tank and when he changed a battery in service.   

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show that in April 2001, he was 
seen for bilateral shoulder pain.  The assessment was rotator 
cuff strain v. degenerative joint disease (DJD).  When the 
Veteran was seen again in April 2001, he still complained of 
bilateral shoulder pain.  The assessment was bilateral 
shoulder tendonitis/bursitis.  An undated master problem list 
showed that the Veteran had a rotator cuff injury in April 
2001.  In a June 2001 report of medical examination, clinical 
evaluation of the Veteran's upper extremities was normal and 
no shoulder disability was noted.

Post service treatment records shows that the Veteran was 
first seen for bilateral shoulder disability in January 2006, 
which is 5 years post service.  At the April 2009 hearing 
before the Board at the RO, the Veteran testified that he 
first sought treatment either in 2004 or 2005, which the 
Board notes is 3 to 4 years after service.  This lengthy 
period without treatment after service suggests that there 
has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).
 
However, the Board acknowledges that at the April 2009 
hearing before the Board at the RO, the Veteran testified 
that he had continuing problems since service.  He testified 
that it was not until 2004 or 2005 that he had actually 
sought medical treatment because he did not have medical 
insurance.  

When the Veteran was afforded a VA examination in June 2007, 
the Veteran reported waking up every morning with shoulder 
pains while on active military service.  He reported sleeping 
in a sleeping bag on the metal floor while in service.  X-
rays showed the acromioclavicular, subacromial, and 
glenohumeral regions to be normal.  No calcifications were 
noted about either humeral head.  The examination diagnosis 
was bilateral shoulder strain.  After examining and 
interviewing the Veteran, and reviewing his claims file, the 
VA examiner stated that it would be mere speculation to opine 
that the Veteran's current bilateral shoulder strain is 
caused by or related to active duty.  The VA examiner 
supported his opinion by noting the following service 
treatment records: (1) in April 2001, the Veteran complained 
of bilateral shoulder pain and the diagnosis was rotator cuff 
strain vs. DJD; and (2) on another occasion in April 2001, 
the Veteran had complained of bilateral shoulder pain for 3 
to 4 months and that the diagnosis was bilateral shoulder 
tendonitis/bursitis.  The VA examiner observed that there was 
no other complaint or treatment for bilateral shoulder 
disability during the remainder of military service.  She 
additionally observed that there was no objective evidence 
that a chronic bilateral shoulder disability had its onset 
during active military service.  The VA examiner referenced a 
medical examination from Family Care Partners dated in 
January 2006 in which the Veteran claimed that that onset of 
pain was four years prior, which the VA examiner noted was 
almost two years post service.    

The Board notes that September 2007 to October 2007 private 
treatment records from Howard B. Weiss, D.O., P.A. and 
October 2007 private treatment records from Progressive Step 
Rehabilitation Services show that the Veteran's bilateral 
shoulders were treated.  

The Board acknowledges that that the Veteran links his 
bilateral shoulder disability to service.  At the hearing 
before the Board at the RO in April 2009, the Veteran 
explained that when he was a tank mechanic, he has had 
continuing since the time he had felt something pop in his 
shoulders after lifting a battery.  The Board further 
acknowledges that the Veteran is competent to testify to his 
bilateral shoulder disability, especially pain.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a lay person is competent to identify the 
medical condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (2007); see Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Board acknowledges that the Veteran's bilateral 
shoulder disability is the type of disability for which a lay 
person is competent to provide etiology or nexus evidence.  
Here, the Veteran testified that his shoulders have been 
hurting him since the day he injured them in service.  This 
goes to the question of a continuity of symptoms since 
service to link the current bilateral shoulder strain to the 
shoulder problems during service. 

The Board acknowledges the Veteran's testimony that he did 
not seek care immediately after service because he did not 
have insurance.  The Board finds this to be a reasonable 
explanation from the Veteran as to treatment.  However, it 
should be noted that the Veteran filed for VA benefits for 
lower back disability in July 2001, shortly after being 
discharged from service.  Nevertheless, he did not include a 
shoulder disability claim with the back claim.  This suggests 
that he himself did not believe he had a shoulder disorder at 
that time since it would be reasonable to expect that he 
would have included a shoulder claim with the back claim.  
This failure to include a shoulder claim at that time appears 
to be somewhat inconsistent with the Veteran's current 
assertions that he has had shoulder pain since service.  With 
this in mind, the Board is unable to find that the evidence 
in this case compels a grant of service connection.  However, 
given the clear medical evidence of bilateral shoulder 
problems during service, the current diagnosis of bilateral 
shoulder strain, and the evidence showing treatment for 
shoulder pain just a few years after service, the Board 
believes that the Veteran's testimony as to a continuity of 
symptoms from service, although somewhat inconsistent with 
his earlier actions, is sufficient to place the negative 
evidence and the positive evidence in equipoise.  Service 
connection for bilateral shoulder strain is therefore 
warranted.  38 U.S.C.A. § 5107(b).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in March 2007, the Veteran was furnished notice of the 
manner of assigning a disability evaluation and an effective 
date.  He will have the opportunity to initiate an appeal 
from these "downstream" issues if he disagrees with the 
determinations which will be made by the RO in giving effect 
to the Board's grant of service connection.


ORDER

Entitlement to service connection for bilateral shoulder 
strain is warranted.  The appeal is granted. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


